No. 12060

         I N THE SUPREME COURT O THE STATE O M N A A
                                F           F OTN

                                      1972



RICHARD SANDERS and ANNASTELLE SANDERS,

                           P l a i n t i f f s and Respondents,



M U T HAGGIN LIVESTOCK COMPANY,
 ON
a Montana c o r p o r a t i o n ,

                           Defendant and A p p e l l a n t .



Appeal from:   D i s t r i c t Court o f t h e Third J u d i c i a l D i s t r i c t ,
               Honorable Nat A l l e n , Judge p r e s i d i n g .

Counsel o f Record:

     For Appellant :

         Poore, McKenzie & Roth, B u t t e , Montana.
         Urban L. Roth a r g u e d , B u t t e , Montana.
         Donald C. Robinson a r g u e d , B u t t e , Montana.

     F o r Respondents:

         K n i g h t , Dahood and Mackay, Anaconda, Montane.
         Wade J. Dahood a r g u e d , Anaconda, Montana.
         David M. McLean a r g u e d , Anaconda, Montana.
         McKeon & McKeon, Anaconda, Montana.
         John L. McKeon a r g u e d , Anaconda, Montana.



                                                       Submitted:        J u n e 1 3 , 1972

                                                          Decided :Aid6 2      1 1972
Nr. J u s t i c e Wesley C a s t l e s d e l i v e r e d the Opinion o f t h e Court,


           This i s an appeal from a judgment of t h e d i s t r i c t c o u r t of
the t h i r d j u d i c i a l d i s t r i c t , Deer Lodge County.         The j u r y r e t u r n e d
a v e r d i c t i n favor of p l a i n t i f f s and awarded damages i n t h e sum
of $96,140.          Defendant moved t h e t r i a l c o u r t f o r a new t r i a l and
f o r judgment notwithstanding t h e v e r d i c t ; both motions were denied
by t h e t r i a l c o u r t .   Defendant appeals from t h e judgment.
           I n e a r l y May 1969, defendant Mount Haggin Livestock Company
owned approximately 600-850 head of Black Angus c a t t l e which were
pastured i n a fenced p a s t u r e i n t h e Deer Lodge Valley between
Galen and Anaconda, Montana, i n t h e g e n e r a l proximity of Montana
Highway No, 273.             This highway i s a l s o known a s t h e Lost Creek
Highway o r t h e Old Galen Road,                The e n c l o s u r e i n which t h e c a t t l e
were p a s t u r e d was r e f e r r e d t o throughout t h e t r i a l a s t h e "Peterson
place",
           O t h e t h r e e days of May 8 t o May 10, 1969, Mount Haggin
            n
divided t h e c a t t l e i n t o two groups, w i t h no attempt b e i n g made t o
keep t h e cows w i t h t h e i r r e s p e c t i v e c a l v e s , and then moved each
group from t h e Peterson Place down t h e Lost Creek Highway,
approximately one-half t o t h r e e - q u a r t e r s of a m i l e , t o a p a s t u r e
                     11
known a s t h e       Swamp Pasture" o r t h e "Poor Farm Pasture".
           Three cowboys, James Baustadt, J i m Nolan and Donald Martz,
who had worked f o r defendant during t h e h e r d i n g o p e r a t i o n b u t were
employed elsewhere a t t h e time of t r i a l , t e s t i f i e d a s t o t h e f a c t s
of t h a t herding.         They e s t a b l i s h e d t h e o p e r a t i o n had taken t h r e e
days.      The f i r s t two days,May 8 and 9 , each of t h e two h a l v e s of
t h e herd were d r i v e n t o t h e Poor Farm P a s t u r e .          O F r i d a y , May 9 ,
                                                                          n
a " s p i l l back" occurred, i . e . ,         some of t h e c a t t l e turned around
a t t h e e n t r a n c e t o t h e Poor Farm P a s t u r e t o which they were being
moved, and they r a n back up t h e road t o t h e Peterson P l a c e where
t h e y had been o r i g i n a l l y p a s t u r e d .     On Saturday, May P O , t h e cowboys
r e t u r n e d t o t h e a r e a and picked up t h e s t r a y s which had e i t h e r
been l e f t i n t h e P e t e r s o n P l a c e p a s t u r e o r had " s p i l l e d back" and
returned t o t h a t pasture.              These c a t t l e were e i t h e r d r i v e n o r
hauled t o t h e Poor Farm P a s t u r e .
            On t h e evening of May 1 0 , Rick B a r k e l l , J r . , and C h r i s t i e
Sanders, who was seventeen y e a r s of a g e , planned t o a t t e n d a b i r t h d a y
p a r t y i n t h e Modesty Gulch a r e a ,              They l e f t Anaconda t o g e t h e r w i t h
Norman Motland a t approximately 4:00 o r 5:00 p.m.                             Their intention
Mas t o h u n t gophers b e f o r e they went on t o t h e a r e a where t h e p a r t y
was t o be h e l d ,         They a r r i v e d a t t h e Modesty Gulch a r e a a t approxi-
mately 8:00 o r 9 : 0 0 p.m.,             where t h e p a r t y was under way. During t h e
time they were a t t h e p a r t y t h e y b o t h drank some keg b e e r .                  They
remained a t t h e p a r t y u n t i l approximately 12:30 o r 1:00 a.m.
            Returning home, Rick B a r k e l l and C h r i s t i e Sanders proceeded
td    Moatana Highway 273 on a d i f f e r e n t road than t h e one they had
t r a v e l e d going t o t h e p a r t y .     Suddenly B a r k e l l , who was d r i v i n g
t:he pickup t r u c k , n o t i c e d a cow v e r y c l o s e t o t h e f r o n t of h i s
gehicle.         The cow was a t r u c k - l e n g t h t o a t r u c k - l e n g t h and a h a l f
i n f r o n t of him, moving a c r o s s t h e road i n t o h i s l a n e o f t r a f f i c .
Y a r k e l l , a f t e r a t t e m p t i n g t o swerve around t h e cow, h i t i t .        At
c h i s p o i n t t h e pickup s t a r t e d t o r o l l and ended up i n a borrow p i t
:o che l e f t of t h e highway.              B a r k e l l found himself l y i n g on t h e
gi-uund o u t s i d e t h e pi-ckup cab w i t h t h e t r u c k on h i s f o o t .          H e freed
; ~ i m s e l fand looked around f o r C h r i s t i e , who was l y i n g behind him.
she c a l l e d h i s name and he t o l d h e r t o l i e s t i l l and h e then went
sfor a s s i s t a n c e .   B a r k e l l l e f t t h e scene of t h e a c c i d e n t , r a n down
lo the Poor Farm t o seek h e l p and f i n d i n g none he e v e n t u a l l y caught

3    r i d e i n t o Anaconda.
            Highway Patrolman William S t e i n e r i n v e s t i g a t e d t h e a c c i d e n t .
H e a r r i v e d a t t h e scene a t approximately 2:30 t o 3:00 a.m.                      and



                                           - 3 -
discovered t h e body of t h e deceased C h r i s t i e Sanders.                          After c a l l i n g
an ambulance, he began h i s i n v e s t i g a t i o n which continued i n t o t h e
following day.
           The cow t h a t was s t r u c k was a mature Black Angus owned
by the Mount Haggin Livestock Company.                          P l a i n t i f f s , p a r e n t s of
C h r i s t i e Sanders, contend t h e negligence of t h e Mount Haggin
Livestock Company was t h e proximate cause of t h e i r d a u g h t e r ' s d e a t h .
           Defendant p r e s e n t s s e v e r a l i s s u e s o n appeal.          The f i r s t
i s s u e contends defendant was e n t i t l e d t o a d i r e c t e d v e r d i c t o r
i n t h e a l t e r n a t i v e f o r a judgment n o t w i t h s t a n d i n g t h e v e r d i c t , f o r
these r e a s o n s :
          A.     Defendant owed no duty t o fence i n t h e cow which had
wandered onto t h e highway; o r
           B.    The evidence was i n s u f f i c i e n t t o support t h e v e r d i c t
o~ judgment; o r
           C,    The j u r y was improperly i n s t r u c t e d on n e g l i g e n t h e r d i n g
and damages,
          W cannot a g r e e w i t h d e f e n d a n t ' s c o n t e n t i o n s on t h e f i r s t
           e
issue,      P l a i n t i f f s e s t a b l i s h e d a prima f a c i e c a s e and t h e j u r y had
a r i g h t and duty t o examine t h e evidence and t o h e a r t h e testimony
% ~ he witnesses.
   t f                        S u f f i c i e n t testimony was brought b e f o r e t h e
j u r y t o e s t a b l i s h a prima f a c i e c a s e of n e g l i g e n c e ; consequently,
?he t r i a l c o u r t d i d n o t e r r i n r e f u s i n g t o g r a n t d e f e n d a n t ' s motions.
Testimony was introduced a s t o whether o r n o t t h e h e r d i n g was done
i n a n e g l i g e n t manner.       C o n f l i c t s i n t h e testimony e x i s t e d , b u t t h e
iury was t h e u l t i m a t e f i n d e r of f a c t .
d



          N one w i l l d i s p u t e t h a t Montana i s an open range s t a t e ,
           o
f h i s Court h a s many times so r u l e d ,              But, a s with every r u l e of law,
f e f i n i t e exceptions do e x i s t .        The exception t o t h e open range r u l e
z x i s t s when t h e animals i n q u e s t i o n a r e i n charge of h e r d e r s . This
Court s t a t e d t h i s exception i n Jenkins v. Valley Garden Ranch I n c . ,
151 Mont. 463, 465, 443 P,2d 753, c i t i n g from Montgomery v. Gehring,
145 Mont. 278, 283, 400 P.2d 403:
           "'One r e l e a s i n g h i s l i v e s t o c k onto l a n d s where he
           h a s a r i g h t t o do so i s under no duty t o r e s t r a i n
           them from e n t e r i n g a n o t h e r ' s unenclosed land. Such
           l i v e s t o c k owner i s n o t r e s p o n s i b l e f o r damages occa-
           sioned by t h e e n t r y of h i s l i v e s t o c k on such unfenced
           hand through following t h e i r n a t u r a l i n s t i n c t s . The         -
           exception t o t h i s , of c o u r s e , i s w i l l f u l o r i n t e n t i o n a l
           h e r d i n g o r d r i v i n g l i v e s t o c k onto a n o t h e r ' s unfenced
           land o r p l a c i n g them s o n e a r t h a t t r e s p a s s i s bound t o
           occur.
           --          I'   (Emphasis s u p p l i e d )

           I n E s t a t e of Bartsch, 149 Mnnt. 405, 427 P.2d 302, t h e
Court p l a i n l y i n d i c a t e d t h a t i f an animal i s w i l l f u l l y o r i n -
t e n t i o n a l l y d r i v e n onto t h e highway right-of-way a duty i s c r e a t e d ,
 he breach of which c o n s t i t u t e s negligence.                    Here, t h e testimony
and evidence presented c l e a r l y i n d i c a t e s t h a t Mount Haggin may
have w i l l f u l l y , i n t e n t i o n a l l y and d e l i b e r a t e l y d r i v e n t h e animals
upon t h e highway right-of-way                 and l e f t them t h e r e once they had
escaped from t h e c o n t r o l of t h e h e r d e r s .           There i s n o t h i n g i n t h e
record t o i n d i c a t e t h a t a c t i o n was taken t o warn m o t o r i s t s of t h e
hazard t h a t may have been c r e a t e d upon t h e highway.                        In t h i s case,
a duty may have been v i o l a t e d c o n s t i t u t i n g n e g l i g e n c e , and t h e
t r i a l c o u r t was c o r r e c t i n allowing i t t o go t o t h e j u r y f o r f i n a l
determination.
           Defendant's second i s s u e on appeal i s whether o r n o t t h e
t r i a l c o u r t e r r e d i n r e f u s i n g t o exclude t h e testimony of p l a i n -
t i f f s ' w i t n e s s e s whose i d e n t i t y had n o t been d i s c l o s e d , d e s p i t e
interrogatories requesting t h e i r identity.                         W f i n d such r e f u s a l
                                                                        e
was   error.
           A b a s i c p h y s i c a l f a c t of t h i s c a s e was t h a t t h e a c c i d e n t
which took t h e l i f e of C h r i s t i e Sanders occurred i n t h e Deer Lodge
Valley n e a r t h e o l d "Poor Farmrq, and t h a t defendant had moved a
herd of c a t t l e p a s t t h a t farm, through an a d j a c e n t g a t e , s h o r t l y
before the accident.               This elementary f a c t was known t o p l a i n t i f f s '
counsel soon a f t e r they began i n v e s t i g a t i o n of t h e c a s e .
       Plaintiffs subsequently filed their complaint alleging
defendant was guilty of negligently conducting a herding operation
which caused the death of their daughter.        Thereafter, discovery
was initiated by counsel for plaintiffs and defendant. At the
same time, plaintiffs' counsel employed a private investigator to
interview witnesses or possible witnesses in the area where the
accident occurred.
       About one month after the accident, this investigator
interviewed Ethel and Doug Davis, a married couple who live at
the old "Poor        arm" and who subsequently became key witnesses for
plaintiffs.        The investigator, a police officer regularly employed
by the city of Anaconda, interviewed Ethel and Doug Davis again
two or three months later.       They related to him the information they
subsequently gave at the trial,
      Months after this investigative activity by plaintiffs'
counsel, counsel for defendant propounded and submitted interroga-
tories to plaintiffs and their counsel which requested inter -alia
                                                              9



the following information:
      "INTERROGATORY NO. 59: Give the name, addresses,
      places of employment, home and business telephone,
      numbers, job titles and capacities and Last known
      whereabouts of:
              I1
            a, Any person known to you, your agents,
       employees or attorneys who witnessed the acci-
       dent, or was in its vicinity before, at the
       time of or just after its occurrence * ik *."
      "INTERROGATORS NO. 60: What is the name and
      address of each person who has knowledge of one
      or more facts or-circumstances upon which you
      base your allegations of:
          "a. Negligence of the Defendant, but who
      did not actually see the accident;


           "c. Any other matters which relate to the
       accident or to damages or causation,I1
       "INTERROGATORY NO. 61: Have any persons made any
       statements. written or otherwise. while being inter-
       viewed or questioned by you or on your behallf, in-
       cluding your attorneys, insurance adjuster, agents
               or representatives of your attorneys, in connection
               with the accident complained of?"
                "INTERROGATORY NO, 62: If so, for each statement
                indicate :
                    11 a. The name, address, occupation and relation-
                ship to you of the person taking it;
                     "b.   The date of making;
                     "c.   The place of making;
                     "d.   Whether signed or unsigned;   *   ,
                                                             "   >t
                                                                  '
                                                                      1I



                "INTERROGATORY NO. 63: What is the name, last known
                address. present whereabouts, if known. of each person
                whom yo& b r anyone acting insyour behaif, including
                attorneys, agents, insurance adjusters, or other per-
                sons, knows or believes to have any relevant knowledge
                of the conditions at the scene of the accident existing
                prior to, at, or immediately after the same.It
                The names of Ethel and Doug Davis were not listed in the
    answers given to the above quoted interrogatories.                     These witnesses,
    whom the investigator discovered and interviewed, fell within the
    scope of the answers to the interrogatories which plaintiffs
    subsequently submitted to defendant, in that Ethel and Doug Davis
    were :
                I. Persons who had "knowledge of one or more facts or
                 upon
    circumstances hhich" plaintiffs base their allegations of
    "a. Negligence of the Defendant",            (Interrogatory No, 6 )
                                                                     0.
                2. Persons who had "knowledge of one on: more facts or
    circumstances upon which" plaintiffs base their allegations of
'   tl
         c.   Any other matters which relate to the accident               9
                                                                           :   *   or
    causation. If      (Interrogatory No. 60)
                3,   Persons who had "made any statements, written or
    otherwise, while being interviewed or questioned by         ***
    agents or representatives of        [plaintiffs'] attorneys ;k *           *I1,


    (Interrogatory No. 6 )
                        1.
                4 Persons whom plaintiffs "or anyone acting in [their]
                 .
    behalf, including attorneys, agents          ***   or other persons, knows
    or believes to have any relevant knowledge of the condi-tionsat
t h e scene o f t h e a c c i d e n t e x i s t i n g p r i o r t o , a t , o r immediately

a f t e r t h e same."        ( I n t e r r o g a t o r y No. 63).
           The i n v e s t i g a t o r was n o t mentioned i n t h e answers t o
t h e s e i . n t e r r o g a t o r i e s a s a person who knew, f o r i n s t e n c e , of t h e
"conditions a t t h e scene of t h e a c c i d e n t " , although he interviewed
people and took photographs,
           Then, on September 10, 1970, some 46 days b e f o r e t h e t r i a l
began, defendant propounded supplementary i n t e r r o g a t o r i e s t o t h e
plaintiffs.           They r e q u e s t e d t h a t p l a i n t i f f s l i s t a l l of t h e w i t -
n e s s e s they intended t o c a l l a t t h e t r i a l and t h e names of " a l l
persons from whom s t a t e m e n t s have been taken by a t t o r n e y s , a g e n t s ,
i n v e s t i g a t o r s o r any o t h e r persons on b e h a l f of t h e p l a i n t i f f s
and s p e c i f y whether t h e statement i s w r i t t e n o r o r a l and t h e name
o f t h e person t a k i n g such statement.               "     P l a i n t i f f s , although r e -
q u i r e d by Rule 33, M.R,Civ.P.,                t o answer t h o s e i n t e r r o g a t o r i e s
w i t h i n 20 d a y s , f a i l e d t o respond,
           Thus, d e s p i t e t h e foregoing account of t h e i n v e s t i g a t i o n
and d i s c o v e r y procedures by counsel t h e i d e n t i t y of E t h e l Davis
was n o t d i s c l o s e d u n t i l f o u r days b e f o r e t h e t r i a l .      The i d e n t i t y
of h e r husband, Doug Davis, was n o t d i s c l o s e d t o defense counsel
u n t i l t h e morning of t h e t r i a l ,          The t r i a l began on Monday morning,
October 26, 1970.              On Thursday b e f o r e t h e t r i a l , counsel f o r

defendant exchanged a l i s t of w i t n e s s e s w i t h counsel f o r p l a i n t i f f s .
A t t h a t time and f o r t h e f i r s t time, t h e i d e n t i t y of E t h e l Davis

was d i s c l o s e d .   When defense counsel asked f o r t h e a d d r e s s of
w i t n e s s E t h e l Davis, he was informed she l i v e d "somewhere o u t i n
t h e (Deer Lodge) v a l l e y . "          Some hours p r i o r t o t h i s d i s c l o s u r e ,
counsel f o r p l a i n t i f f s had i s s u e d a subpoena f o r E t h e l Davis
d i r e c t i n g h e r t o appear and t e s t i f y a s a w i t n e s s f o r t h e p l a i n t i f f s .
Yet, a few hours l a t e r , counsel f o r t h e defense was advised t h a t
p l a i n t i f f s ' counsel d i d n o t know where she l i v e d .
           The record shows t h e testimony of E t h e l and Doug Davis came
a s a complete s u r p r i s e t o defendant,                Defense counsel were forced
t o r e l y upon a t r a n s c r i p t of a t a p e r e c o r d i n g taken by counsel f o r
p l a i n t i f f s and then, subsequently, a r e c o r d i n g taken by two members
of t h e i r own law f i r m who had no knowledge o r background of t h e
case.      Neither E t h e l o r Doug Davis had been interviewed o r deposed
b y counsel r e p r e s e n t i n g defendant p r i o r t o t h e i r a c t u a l appearance
on t h e w i t n e s s s t a n d .
           This s i t u a t i o n j u s t i f i e d and r e q u i r e d t h e e x c l u s i o n of
t h e w i t n e s s e s ' testimony.       A motion t o exclude and d i s a l l o w any
testimony of t h e s e w i t n e s s e s was made, supported, and e l a b o r a t e d
upon w i t h a complete statement of t h e surrounding f a c t s .                           The t r i a l
c o u r t was i n e r r o r t o r e f u s e t h i s s a n c t i o n f o r f a i l u r e t o make
proper and a c c u r a t e responses t o i n t e r r o g a t o r i e s          t h a t were designed
t o e l i c i t e x a c t l y t h e information which was withheld.
           The i n t e r r o g a t o r i e s propounded t o p l a i n t i f f s were c o n t i n u i n g
in n a t u r e and s p e c i f i c a l l y s t a t e d t h e information requested of
p l a i n t i f f s and t h e i r a t t o r n e y s , and a l s o extended t o f a c t s w i t h i n
t h e knowledge of t h e p a r t i e s , t h e i r "agents and r e p r e s e n t a t i v e s " ,
A s t h e testimony a t t h e t r i a l and t h e a f f i d a v i t s submitted by

p l a i n t i f f s ' counsel c l e a r l y show, t h e i n v e s t i g a t o r was an agent
of t h e law f i r m of Knight, Dahood & MacKay, and conducted an
i n v e s t i g a t i o n of t h e a c c i d e n t f o r t h a t law firm.      Mrs. Davis
v e r i f i e d , i n h e r own testimony, t h a t she had t o l d t h e i n v e s t i g a t o r
t h e same s t o r y she t e s t i f i e d t o a t t h e t r i a l .       P l a i n t i f f s ' counsel
considered h e r testimony most c r u c i a l t o t h e i r c a s e , and they
argued t o t h e j u r y t h a t h e r testimony had a d i r e c t b e a r i n g on t h e
q u e s t i o n of whether Mount Haggin conducted n e g l i g e n t h e r d i n g opera-
tions,
           Counsel f o r defendant c o r r e c t l y c i t e s Smith v . Babcock,
157 Kont. 81, 91, 482 P.2d 1014, a s a u t h o r i t y f o r excluding t h e
Davis testimony.               In Smith, t h i s Court h e l d t h a t t h e e x c l u s i o n
of t h e testimony of a w i t n e s s should have been r e q u i r e d when t h e
p a r t y who introduced h i s testimony f a i l e d t o supply t h e name of
t h e w i t n e s s i n answer t o an i n t e r r o g a t o r y which requested "names
and a d d r e s s e s of a l l persons who have any knowledge o r information
r e l a t i n g t o t h e a c c i d e n t o r i t s c a u s e . .I I
            Counsel f o r p l a i n t i f f s c i t e Wolfe v . Northern Pac, Ry.,
147 Mont, 29, 40, 409 P.2d 528:
            "Rule 33, M.R.Civ,P.,                 a u t h o r i z i n g t h e u s e of
            i n t e r r o g a t o r i e s f o r purposes of p r e - t r i a l d i s -
            covery from any I adverse p a r t y , ' although l i b e r a l l y
            construed t o make a l l r e l e v a n t f a c t s a v a i l a b l e t o
            p a r t i e s i n advance of t r i a l and t o reduce t h e pos-
            s i b i l i t i e s of s u r p r i s e and u n f a i r advantage 5:         **
            cannot become a weapon f o r punishment o r f o r f e i t u r e
            i n t h e hands of a p a r t y , o r an instrument f o r
            avoidance of a t r i a l on t h e m e r i t s . 5:              * *.    l1


The r u l e s t a t e d i n Wolfe i s v a l i d and we a g r e e w i t h p l a i n t i f f s '
i n t e r p r e t a t i o n ; however, i n Wolfe             t h e Court a l s o s t a t e d :
            "In i n t e r p r e t i n g t h e s e r u l e s [Montana Rules of C i v i l
            Procediire] we w i l l r e v e r s e t h e t r i a l judge only when
            h i s judgment may m a t e r i a l l y a f f e c t t h e s u b s t a n t i a l
            r i g h t s of t h e a p p e l l a n t and allow a p o s s i b l e mis-
            c a r r i a g e of j u s t i c e , I I
Under t h e f a c t s h e r e , we b e l i e v e a p o s s i b l e m i s c a r r i a g e of
j u s t i c e h a s s u b s t a n t i a l l y a f f e c t e d t h e r i g h t s of defendant.
            From t h e testimony given a t t r i a l , one r e a d i l y d i s c e r n s
t h e importance of t h e testimony of E t h e l and Doug Davis.                                 Both
t e s t i f i e d they were a b l e t o observe t h e h e r d i n g o p e r a t i o n of t h e
Mount Haggin cowboys and t h a t i t was c a r r i e d on i n a n e g l i g e n t and
i n e f f i c i e n t manner.       Both t e s t i f i e d t h a t some of t h e c a t t l e , a s
they w e r e d r i v e n down t h e highway, r e f u s e d t o e n t e r t h e Poor Farm
(Swamp) p a s t u r e and e i t h e r "stampeded1' o r " s p i l l e d back" t o t h e
Peterson Place.              They a l s o t e s t i f i e d they b e l i e v e d t h a t c a t t l e were
p r e s e n t on t h e highway t h e n i g h t of t h e a c c i d e n t .            Due t o t h e
f a c t t h a t Doug Davi-s had had a s e r i e s of h e a r t a t t a c k s he was
unable t o come t o t h e courtroom, s o t h e t r i a l judge ordered t h e j u r y
t o go eo t h e r e s i d e n c e of Doug Davis and h i s testimony was t a k e n
i n t h e Poor Farm b u i l d i n g which i s l o c a t e d immediately a d j o i n i n g
t h e Swamp P a s t u r e a r e a .

          This Court a g r e e s w i t h d e f e n d a n t ' s c o n t e n t i o n t h a t t h e
testimony of t h e w i t n e s s e s Davis was c r u c i a l t o t h e p l a i n t i f f s '
c a s e and from t h e v e r d i c t r e t u r n e d by t h e j u r y we a r e compelled
t o b e l i e v e t h i s testimony was s i g n i f i c a n t t o t h e j u r y d u r i n g i t s
deliberations.          Since proper d i s c o v e r y procedures were n o t f o l -
lowed, we f i n d t h e t r i a l c o u r t d i d commit e r r o r i n a l l o w i n g t h e
testimony of E t h e l and Doug Davis.
          Counsel f o r defendant made t h r e e formal o b j e c t i o n s d u r i n g
che c o u r s e of t h e t r i a l i n o r d e r t o o b t a i n t h e quashing of t h e
Davis     testimony.         The f i r s t o b j e c t i o n was made immediately a t
t h e commencement of t h e t r i a l :
          "MR. ROTH [Counsel f o r d e f e n d a n t ] : Now, may i t p l e a s e t h e
          c o u r t . The Defendant w i l l now o b j e c t t o t h e a d d i t i o n a l
          w i t n e s s e s t h a t have been l i s t e d by t h e P l a i n t i f f s , and
          t h e u s e of t h e i r testimony i n t h e t r i a l of t h i s c a s e , on
          t h e ground and f o r t h e r e a s o n t h a t a t t h e p r e - t r i a l con-
          f e r e n c e t h e names and a d d r e s s e s of a l l w i t n e s s e s were
          t o be exchanged between counsel f o r t h e p a r t i e s a t l e a s t
          t e n days p r i o r t o t r i a l , and t h i s was agreed t o by t h e
          p a r t i e s . Now, t h e n , your honor, t h e P l a i n t i f f s had a
          d u t y i n t h i s c a s e t o p r e p a r e t h e p r e - t r i a l o r d e r , and i t
          w a s n ' t prepared w i t h i n t h e time i t was supposed t o have
          been p r e p a r e d , and s o t h e names of t h e s e w i t n e s s e s comes
          a s a complete s u r p r i s e t o t h e Defendant, your honor, a t
          t h i s l a t e d a t e , f o r we have n o t had an o p p o r t u n i t y t o
          c o n s u l t and i n v e s t i g a g e t h e testimony of Mrs. E t h e l Davis,
          o r t h e o t h e r a d d i t i o n a l w i t n e s s e s named, Dick H a r r i s , Dan
          J a n c i c , o r Margaret Durkin. 1 1
          This o b j e c t i o n was o v e r r u l e d .
          The second o b j e c t i o n r a i s e d by M r . Roth was a t t h e time
M r s . E t h e l Davis was about t o t e s t i f y :
          "MR. ROTH: May i t p l e a s e t h e c o u r t , Comes now t h e
          Defendant, Mount Haggin Livestock Company, i n t h e
          cause now b e i n g t r i e d b e f o r e t h i s c o u r t , and r e s p e c t -
          f u l l y moves t h e c o u r t t o quash and d i s a l l o w any t e s t i -
          mony of e i t h e r of t h e w i t n e s s e s , E t h e l Davis and Doug
          Davis, upon t h e f o l l o w i n g grounds, and f o r t h e f o l l o w i n g
          r e a s o n s : (1) t h a t t h e f o l l o w i n g i n t e r r o g a t o r i e s were
          propounded t o t h e p l a i n t i f f s on November 2 1 s t , 1969,
          among which i n t e r r o g a t o r i e s were t h e following: I n t e r -
          r o g a t o r y Number 59: Give t h e names, a d d r e s s e s , p l a c e s
 of employment, home and b u s i n e s s telephone numbers,
 job t i t l e s , and c a p a c i t i e s , and l a s t known whereabouts
 o f : (a) any person known t o you, your a g e n t s , employees,
 o r a t t o r n e y s , who witnessed t h e a c c i d e n t , o r was i n i t s
 v i c i n i t y b e f o r e , a t t h e time o f , o r j u s t a f t e r i t s
 occurrence. I n t e r r o g a t o r y Number 60: What i s t h e name
 and a d d r e s s of each person who h a s knowledge of one o r
 more f a c t s o r circumstances upon which you b a s e your
 a l l e g a t i o n o f : ( a ) negligence of t h e defendant, b u t
 who d i d n o t a c t u a l l y s e e t h e a c c i d e n t ; and, f u r t h e r ,
  ( c ) any o t h e r m a t t e r s which r e l a t e t o t h e a c c i d e n t , o r
 t o damages o r c a u s a t i o n . I n t e r r o g a t o r y Number 61: Have
 any persons made any s t a t e m e n t s , w r i t t e n o r o t h e r w i s e ,
 w h i l e being interviewed o r questioned by you, o r on your
 b e h a l f , i n c l u d i n g your a t t o r n e y s , i n s u r a n c e a d j u s t e r ,
 a g e n t s o r r e p r e s e n t a t i v e s of your a t t o r n e y s , i n connec-
 t i o n w i t h t h e a c c i d e n t complained o f . I n t e r r o g a t o r y
 Number 62: I f s o , f o r each s t a t e m e n t , i n d i c a t e :                  (a)
 t h e name, a d d r e s s , occupation, and r e l a t i o n s h i p t o you,
 of t h e person t a k i n g i t ; (b) t h e d a t e of making; (c)
 whether signed o r unsigned. I n t e r r o g a t o r y Number 63:
 What i s t h e name, l a s t known a d d r e s s , p r e s e n t whereabouts,
 i f known, of each person whom you, o r anyone a c t i n g on
 your b e h a l f , i n c l u d i n g a t t o r n e y s , a g e n t s , i n s u r a n c e
 a d j u s t e r s , o r o t h e r persons, knows o r b e l i e v e s t o have
 any r e l e v a n t knowledge, of t h e c o n d i t i o n s a t t h e scene
 of t h e a c c i d e n t , e x i s t i n g p r i o r t o , a t , o r immediately
 a f t e r t h e same, (2) t h a t answers t o t h e s e i n t e r r o g a t o r i e s
 were r e c e i v e d by t h e defendant on January 23, 1970, b u t
 t h a t nowhere i n t h e answers t o t h e foregoing i n t e r r o g a t o r i e s
.was t h e r e any i n f o r m a t i o n w i t h r e g a r d t o t h e e x i s t e n c e o r
 whereabouts of E t h e l Davis o r Doug Davis.                            (3) t h a t the
 i d e n t i t y of E t h e l Davis and Doug Davis was known t o t h e
 p l a i n t i f f s , and t h e i r a t t o r n e y s , one month a f t e r t h e
 a c c i d e n t , through M r . Daniel J a n c i c , an employee and agent
 of s a i d a t t o r n e y s , and a g a i n f o u r months a f t e r t h e a c c i -
 dent.          (4) t h a t counsel f o r t h e defendant have interviewed
 t h e s a i d M r . Daniel J a n c i c , t h e employee and agent of t h e
 a t t o r n e y s f o r t h e p l a i n t i f f s , and t h e man who i n v e s t i -
 g a t e d t h e a c c i d e n t f o r Wade J . Dahood, and h i s f i r m , and
 t h a t M. J a n c i c advised t h a t he interviewed Mrs. E t h e l
               r
 Davis, and saw Doug Davis, a t t h e i r farm, approximately
 one month a f t e r t h e a c c i d e n t , and, a g a i n , approximately
 f o u r months a f t e r t h e a c c i d e n t , and t h a t a t each such
 i n t e r v i e w , E t h e l Davis t o l d N r . J a n c i c s u b s t a n t i a l l y t h e
 same t h i n g s she t o l d John L. "Luke" McKeon, and M r . J a n c i c ,
 on October 25, 1970, b u t , we submit, your honor, t h a t t h e
 v e r y f i r s t time t h e defendant was advised of t h e e x i s t e n c e
 of E t h e l Davis was on Thursday, October 22nd, 1970, a t
 which t i m e , i n a conversation between Donald C. Robinson
 and David L. NcLean, M r . Robinson asked f o r t h e a d d r e s s
 of Mrs. E t h e l Davis, and was advised i n response t o t h a t
 i n q u i r y t h a t she l i v e d 'somewhere out i n t h e v a l l e y . 1
 (5) we f u r t h e r submit, your honor, t h a t recorded s t a t e -
 ments were taken from E t h e l and Doug Davis, b u t t h a t counsel
 f o r t h e defendant were n o t given a copy of t h e s e recorded
 statements u n t i l Tuesday, October 27tI;, 1970, and, of c o u r s e ,
 up t o t h a t time d i d n o t have an o p p o r t u n i t y t o i n t e r v i e w
 e i t h e r of t h e s e people.             (6) t h a t during t h e t r i a l of
 t h i s c a s e , t h e counsel t r y i n g t h e c a s e f o r defendant,
 Urban L. Roth, Donald C , Robinson, o r , Robert J. Boyd,
 would n o t have time t o p e r s o n a l l y i n t e r v i e w s a i d w i t n e s s e s ,
           nor t o c a r e f u l l y i n t e r r o g a t e t h e s e w i t n e s s e s on t h e
           s t a t e r ~ e n t st h a t t h e y had given t o E4.r. McICeon; ( 7 )
           f u r t h e r , t h e y would n o t have an o p p o r t u n i t y t o i n -
           v e s t i g a t e t h e backgrounds of t h e s e w i t n e s s e s t o de-
           termine what a n i m o s i t y , i f any, t h e y h e l d toward
           fdiount Haggin Livestock Company, o r any of i t s em-
           ployees.            (8) t h a t t h e y would n o t have an o p p o r t u n i t y
           t o p r e p a r e f o r an e x h a u s t i v e d e p o s i t i o n of t h e s e
           witnesses,             (9) t h a t M. J a n c i c had a d v i s e d c o u n s e l
                                                  r
           f o r d e f e n d a n t , Urban Roth and Don Robinson, t h a t t h e
           names of E t h e l and Doug Davis were given t o Wade J .
           Dahood a t o r s h o r t l y a f t e r t h e time he o r i g i n a l l y
           i n t e r v i e w e d them.        (10) t h a t t h e Montana Rules of
           C i v i l Procedure, upon which t h e Montana Rules of C i v i l
           Procedure a r e p a t t e r n e d , r e q u i r e f u l l and complete
           d i s c l o s u r e of a l l i n f o r m a t i o n r e q u e s t e d i n i n t e r r o g a -
           t o r i e s propounded t o one p a r t y by t h e o t h e r , and we
           r e s p e c t f u l l y submit t o t h e c o u r t t h a t c e r t a i n s a n c t i o n s
           may be imposed by t h e c o u r t where t h e r e i s a v i o l a t i o n
           of t h e s p i r i t of t h e r u l e s of procedure f o r d i s c o v e r y ,
           and we r e s p e c t f u l l y move t h e c o u r t t h a t such s a n c t i o n
           be imposed upon counsel f o r t h e p l a i n t i f f s f o r t h e i r
           u t t e r d i s r e g a r d and v i o l a t i o n of t h i s r u l e of procedure
           f o r d i s c o v e r y , and t h e i r f a i l u r e t o d i s c l o s e t h i s i n -
           f o r m a t i o n , and based upon t h e i n f o r m a t i o n t h a t I have
           j u s t submitted t o t h e c o u r t , we submit t h a t t h i s s a n c t i o n
           -I

           i s most a p p r o p r i a t e under t h e s e c i r c u m s t a n c e s . I I
           This second o b j e c t i o n was a l s o o v e r r u l e d .
                                             to
           The t h i r d o b j e c t i o n l t h e Davis testimony was made by Mr. Roth
i n h i s motion f o r a d i r e c t e d v e r d i c t :

           " (9) Now, f u r t h e r m o r e , your honor, we submit t h a t t h e
           motion t o quash t h e testimony of E t h e l and Douglas Davis
           should be g r a n t e d , and t h a t t h e c o u r t , i n determining
           t h e m e r i t s of Defendant's motion f o r a d i r e c t e d v e r d i c t ,
           should completely d i s r e g a r d t h e testimony of E t h e l and
           Douglas Davis, on t h e grounds p r e v i o u s l y s t a t e d i n t h i s
           r e c o r d , t h a t i s , t h a t t h e P l a i n t i f f s , and t h e i r a t t o r n e y s ,
           f a i l e d t o respond t o s p e c i f i c i n t e r r o g a t o r i e s , which
           would have d i s c l o s e d t h e names and e x i s t e n c e of E t h e l
           and Doug Davis months b e f o r e t h e t r i a l of t h e c a s e , and
           t h a t t h e r e was a b s o l u t e l y no excuse f o r t h e i r f a i l u r e t o
           name E t h e l and Doug Davis i n r e s p o n s e t o i n t e r r o g a t o r i e s ,
           and t h a t t h e i r testimony should be completely d i s r e g a r d e d
           i n r u l i n g on t h e motion f o r d i r e c t e d v e r d i c t .
           This third o b j e c t i o n was a l s o denied.
           From t h i s r e c o r d ,         i s c l e a r t h a t d e f e n d a n t ' s c o u n s e l took
every o p p o r t u n i t y t o o b j e c t t o t h e Davis testimony.                  A l l these
o b j e c t i o n s , even though w e l l t a k e n , were denied by t h e t r i a l c o u r t .
M r . Roth d i d a l l t h a t a c o u n s e l could do under t h e circumstances
t o exclude t h e Davis testimony.                    He c o r r e c t l y b e l i e v e d t h a t any

f u r t h e r o b j e c t i o n would h i n d e r h i s c l i e n t ' s c a s e ; t h e r e f o r e , h e

d e c i d e d t o r a i s e t h i s e r r o r on appeal.          T h i s Court w i l l c o r r e c t

Chis e r r o r .     A new t r i a l i s ordered.
            I n c o n c l u s i o n , we b e l i e v e i t n e c e s s a r y t o mention one o t h e r

issue.        Since t h i s c a s e i s b e i n g remanded f o r a new t r i a l , i t i s n o t
riecessary       LLO   f u l l y develop t h e i s s u e , however, i t does m e r i t some
discussion.
            That i s s u e i s damages.              The j u r y r e t u r n e d a v e r d i c t i n t h e
amount of $96,140.                This Court f i n d s a s t r o n g p o s s i b i l i t y e x i s t s
t h a t t h e amount was e x c e s s i v e ,           I n t h e r e c o r d t h e r e i s no evidence
t h a t C h r i s t i e Sanders would have remained i n t h e Anaconda a r e a
a f t e r g r a d u a t i o n from h i g h s c h o o l ; no evidence was i n t r o d u c e d a s
t o what h e r f u t u r e p l a n s were so f a r a s r e s i d e n c e o r s c h o o l ; t h e r e
was no evidence o f f e r e d t h a t s h e had e v e r given h e r f a m i l y any
pecuniary s u p p o r t o r t h a t she was motivated i n t h a t d i r e c t i o n ; and,
v e r y l i t t l e evidence was o f f e r e d a s t o t h e r e l a t i o n s h i p between h e r
and h e r p a r e n t s .     The p a u c i t y of evidence a s t o damages i n d i c a t e s
a s t r o n g p o s s i b i l i t y t h e v e r d i c t was prompted by p a s s i o n and p r e j u -
d i c e ; o r , t h e j u r y was improperly i n s t r u c t e d a s t o t h e proper
c r i t e r i o n of damages.
            I n Wyant v . Dunn, 140 Mont. 181, 368 P.2d 917, t h e Court
recognized t h e u n i v e r s a l r u l e t h a t damages i n t h i s t y p e of a c t i o n
a r e f i r s t p r e s e n t e d t o t h e sound d i s c r e t i o n of t h e j u r y , t h e n
reviewed by t h e t r i a l judge, who must s e t a s i d e o r modify t h e v e r -
d i c t on a motion f o r a new t r i a l i f t h e amount of t h e v e r d i c t i s
not just.         Only i n r a r e c a s e s should a d e c i s i o n b e r e v e r s e d where
t h e t r i a l judge and t h e j u r y a g r e e t h a t t h e v e r d i c t i s p r o p e r .
The p r e s e n t f a c t u a l s i t u a t i o n s u g g e s t s a s t r o n g p o s s i b i l i t y t h a t
t h i s i s such a c a s e .

            I n Montana i n a wrongful d e a t h a c t i o n , such a s t h i s ,
dzmages a s under a l l t h e circumstances of t h e c a s e may be j u s t
may be r e c o v e r e d ; b u t , a v e r d i c t f o r damages must be based upon
a d m i s s i b l e evidence.        Krohmer v . Dahl, 145 Mont. 491, 402 P.2d 979;
Davis v . Smith, 152 Mont. 170, 448 P.2d 133.
           Nevertheless, though t h e amount of damages i s s o l e l y w i t h i n
t h e province of t h e j u r y , t h e j u r y i s n o t given c a r t e blanche.                        Some

s u b s t a n t i a l evidence must e x i s t upon which t h e award of $96,140
can be p r e d i c a t e d .     I n M i l l e r v . Boeing Company, (D.C.Mont.1965)
245 F.Supp.         178, Judge Jameson, applying Montana law, concluded
t h a t a v e r d i c t of $52,700 t o p l a i n t i f f widow f o r t h e wrongful d e a t h
of h e r husband was e x c e s s i v e .The v e r d i c t was reduced t o $37,500.
                                                          involved
The c o u r t noted t h a t t h e Montana s t a t u t e l w a s adopted from C a l i f o r n i a
and quoted from Ure v. Maggio Bros. Co., 24 Cal.App.2d                                    490, 75 P.2d


           " ' ~ u tw h i l e l o s s of s o c i e t y , comfort, and p r o t e c t i o n
           may be an element of t h e i n j u r y s u s t a i n e d by t h e s t a t u t o r y
           b e n e f i c i a r i e s , i t i s only t h e pecuniary, and n o t t h e
           s e n t i m e n t a l , v a l u e of such l o s s which may be taken i n t o
           c o n s i d e r a t i o n i n t h e assessment of damages. Nothing can
           be recovered a s a s o l a t i u m f o r wounded f e e l i n g s . ( 1 1
The c o u r t quoted f u r t h e r from Dickinson v. Southern P a c i f i c Co.,


           11 1
               I t i s n o t p o s s i b l e t o measure i n e x a c t terms of
           money t h e l o s s which a s u r v i v i n g husband, w i f e , o r
           c h i l d may have s u s t a i n e d through being deprived of t h e
           comfort and s o c i e t y of t h e deceased spouse o r p a r e n t ,
           For t h i s r e a s o n , some play i s allowed t o t h e d i s c r e t i o n
           of t h e j u r y by t h e p r o v i s i o n of s e c t i o n 377 t h a t such
           damages may be allowed, a s under a l l t h e circumstances
           of t h e c a s e may be j u s t . But, i n f i x i n g t h e amount,
           t h e j u r y i s always bound by t h e fundamental r u l e t h a t
             ecuniary damage i s t h e l i m i t of recovery, and t h e
           :mount allowed must b e a r some r e a s o n a b l e r e l a t i o n t o t h e
             ecuniary l o s s shown by t h e evidence ."' :Emphasis supplied')
           g e e a l s o : S e c t i o n 93-2810, R.C.M. 1947.
                                                                                                          .
The c o u r t f u r t h e r commented upon t h e duty of a judge t o review a
v e r d i c t and d e c l a r e a v e r d i c t e x c e s s i v e when he c o n s c i e n t i o u s l y
                                                                                                    II
b e l i e v e s " t h a t t h e j u r y h a s exceeded t h e bounds of p r o p r i e t y .
D e l l a r i p a v. N w York, New Haven & Hartford R..Co., 257 F.2d 733,
                      e
735.     A f t e r n o t i n g t h a t t h e evidence a s t o t h e pecuniary v a l u e of
l o s s of s o c i e t y , comfort, p r o t e c t i o n and companionship was inadequate,
t h e c o u r t concluded t h a t any recovery i n excess of $37,500 was j u s t
not justified.
           I n two r e c e n t c a s e s t h i s Court c o n s i d e r e d v e r d i c t s f o r
wrongful d e a t h s of minors, Davis ---$4,000,                     ~rohmer---$35,000,
b u t i n b o t h c a s e s s u b s t a n t i a l evidence was i n t r o d u c e d a s t o
damages.          I n t h e i n s t a n t c a s e we have a v e r d i c t of $96,140,
                                                         i



almost t h r e e times t h e award i n Krbhmer, f o r t h e wrongful death
o f a minor unsupported by any evidence of e a r n i n g c a p a c i t y ,
s u p p o r t t o t h e p a r e n t s , o r any damage o t h e r t h a n l o s s of comfort,
s o c i e t y , companionship, e t c .         The amount of t h e award can be
accounted f o r only upon t h e b a s i s t h e j u r y (1) was n o t p r o p e r l y
i n s t r u c t e d , (2) was given an improper s t a n d a r d i n o r a l argument
upon which t o compute pecuniary v a l u e of l o s s of comfort, s o c i e t y
and companionship, o r ( 3 ) i t was a c t u a t e d and motivated by p a s s i o n

o r prejudice.
          The judgment i s r e v e r s e d and t h e cause remanded f o r a
new t r i a l .



                                                      ~ s s o c i y t e ustice
                                                                      J
          We boncur:
.
t
    '
    $                                  .r

        . '
          ; . *




v------------------
          Associate Justices




    Mr. Justice Daly and Hr. Justice Haswell, dissenting:
                  We dissent.
                  The majority grant a new trial to defendant because of
        failure of plaintiffs to list the names and addresses of two
    witnesses in response to defendant's pretrial interrogatories.
        It is clear that this failure constituted a violation of pretrial
        discovery rules.     It is equally clear that the names of these
    witnesses were communicated by plaintiffsf counsel to defendant's
        counsel several days before trial; that the witnesses' exact
        address was not given but only that they lived somewhere in the
    valley; and that plaintiffs' counsel furnished defendant's counsel
    with a tape of the witnesses! statements and defendant's counsel
        interviewed them and had a transcript of the statements of such
    witnesses prior to their examination at the trial.
                  During the course of trial when plaintiffs called the first
        of such witnesses to testify, defendant moved to exclude the testi-
    mony on the grounds of surprise occasioned by plaintiffs' violation
of pretrial discovery rules and requested the court to impose
sanctions for such violation by excluding the testimony of such
witnesses.   The district court denied defendant's motion in the
following manner:
      "THE COURT: Well, I am not going to invoke or impose
      this sanction, because I feel that this is pretty im-
      portant testimony from their viewpoint. The sanction
      will not be imposed, and the motion will be denied.
       "MR. ROTH: [defendant's counsel] If your honor please,
       may we have the benefit of the use of a recorded
       statement that we have of this witness, which has not
       been transcribed as yet, and we would like the oppor-
       tunity to review that testimony before her testimony
       is given, and we must cross examine.
       "MR. McKEON: [plaintiffs' counsel] We will have no
       objection to that.
       "THE COURT: All right, that may be done, and this
       witness may be called at another time. If that is all,
       then we can return to the courtroom.


       "THE COURT: All right, the record may show that the
       court is again in session, and in the presence of the
       jury. You may proceed,
       "MR.M~KEON: Your honor, as the court knows, counsel
       for the defendant have advised that they have a state-
       ment which they took this morning of Mrs. Ethel Davis,
       and which has not as yet been prepared and transcribed,
       and they would like to have the advantage of this
       statement when conducting cross examination of Mrs.
       Davis, and so we would be very happy to wait and call
       Mrs. Davis tomorrow morning, so that they will have
       the advantage of that particular statement at that time,
       "MR. ROTH: Yes, that is our position in this matter,
       if the court please.
       "THE COURT: Very well, that may be done, and the
       witness may be called tomorrow morning.
       "MR. ROTH: Thank you, your honor, and thank you, again,
       Mr. bfcKeon.I I
       Following this colloquy, no further continuance was requested.
~efendant's counsel received his request for a day's delay in the
examination of these witnesses.   These witnesses were exhaustively
examined and cross-examined t h e following day.                      The case was sub-
mitted t o t h e jury i n t h i s posture without f u r t h e r o b j e c t i o n            by
defendant.      The j u r y returned a v e r d i c t f o r p l a i n t i f f s .
         Defendant moved f o r a new t r i a l on t h e b a s i s of s u r p r i s e
which ordinary prudence could not have guarded a g a i n s t .                      The d i s t r i c t
c o u r t denied defendant's motion f o r a new t r i a l ,              The majority
of t h i s Court has reversed t h i s r u l i n g of t h e t r i a l judge.
          Section 93-5603, R.C.M.            1947, s e t s f o r t h the grounds on
which a new t r i a l may be granted.              Subsection (3) provides f o r
a new t r i a l where t h e moving p a r t y was s u r p r i s e d by t h e testimony
offered a t the t r i a l .      I n H i l l v, McKay, 36 Mont. 440,446, 93 P.
345, t h i s Court s e t down t h e following c r i t e r i a f o r g r a n t i n g a new
t r i a l on t h i s ground:
         ''iv   *      i t i s t h e g e n e r a l r u l e t h a t a new t r i a l w i l l
         be granted'on t h e ground of s u r p r i s e , only when i t i s
         c l e a r l y shown t h a t t h e movant was a c t u a l l y s u r p r i s e d ,
         t h a t t h e f a c t s from which t h e s u r p r i s e r e s u l t e d had a
         m a t e r i a l bearing on t h e c a s e , t h a t t h e v e r d i c t o r
         d e c i s i o n r e s u l t e d mainly from t h e s e f a c t s , t h a t t h e
         a l l e g e d condition i s n o t t h e r e s u l t of movant's own
         i n a t t e n t i o n o r negligence, t h a t he has acted promptly
         and claimed r e l i e f a t t h e e a r l i - e s t opportunity, t h a t
         he has used every means reasonably a v a i l a b l e a t t h e
         time of t h e s u r p r i s e t o remedy the d i s a s t e r , and t h a t
         t h e r e s u l t of a new t r i a l w i l l probably be d i f f e r e n t . 11
These c r i t e r i a were c i t e d with approval r e c e n t l y i n Morris v.
Corcoran Pulpwood Co.,           154 Mont. 468, 465 P. 2d 827.
         I n our view a p a r t y may not secure a one day continuance
i n t h e witnesses' testimony t o prepare f o r cross-examination,
f a i l t o r e q u e s t a f u r t h e r continuance, permit t h e case t o be
                     the
submitted t c / j u r y without f u r t h e r o b j e c t i o n , and a f t e r an adverse
v e r d i c t secure a new t r i a l on t h e grounds of s u r p r i s e .         Under ~ k c h
circumstances t h e p a r t y seeking a new t r i a l has not used every
means reasonably a v a i l a b l e a t t h e time of s u r p r i s e t o remedy t h e
s i t u a t i o n , one of t h e required c r i t e r i a f o r securing a new t r i a l
on t h i s ground.       This i s p a r t i c u l a r l y t r u e where, a s h e r e , the
trial judge has denied movant a new trial under these circum-
stances.
       Additionally, the refusal of the trial judge to impose the
sanction of exclusion is not an abuse     of discretion here nor is
it an independent ground for granting a




                                          Associate Justices